Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This corrected notice of allowance is issued because the notice of allowance issued dated 02/11/2022 did not have claim 17 marked as cancelled on notice of allowance (PTO-37), which is being corrected now.

Allowable Subject Matter
Reasons for Allowance
Claims 1-3, 6-11, 14-16 and 18-20 are allowed.
The following is an examiner’s statement of reason of allowance.  Examiner’s updated search results, as well as, remarks dated 02/03/2021 overcame the prior art of record found before hence the application is still in condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bent et al. (US 10,558,618) – teaches metadata compressing, using a parallel-logged file system on a data storage system (See figure 2 and 5, Col 2: lines 51-64, Col 5: lines 44-60, Col 6: lines 23-54)


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Ryes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amresh Singh/
Primary Examiner, Art Unit 2159